Name: Commission Regulation (EEC) No 2352/81 of 12 August 1981 amending Regulation (EEC) No 1296/81 instituting special measures for the implementation in Greece of the arrangements for the distillation of table wines referred to in Article 15 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 8 . 81 Official Journal of the European Communities No L 231 / 13 COMMISSION REGULATION (EEC) No 2352/81 of 12 August 1981 amending Regulation (EEC) No 1296/81 instituting special measures for the implementation in Greece of the arrangements for the distillation of table wines referred to in Article 15 of Regulation (EEC) No 337/79 on more favourable terms than those laid down for other Community regions ; whereas , following adop ­ tion by the Council of Regulation (EEC) No 2328/81 , the percentage of table wine produced in Greece which may be subject to exceptional distillation should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1296/81 is hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas , with a view to restoring price levels on the table wine market , provision has been made pursuant to Article 15 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2 ), in Regulation (EEC) No 1144/81 of 24 April 1981 (3 ), as amended by Regula ­ tion (EEC) No 2328 / 81 (4 ), for distillation of these wines ; whereas, at the outset, the maximum quantity of table wine which might be distilled under that measure was set at 1 5 % of the total quantity of table wine produced by each producer during the 1980/81 wine year ; except in the case of Greek producers, where the quantity which might be distilled was fixed at 20 % of the quantity produced, by Commission Regulation (EEC) No 1296/ 81 (5 ), whereas these limits have prevented complete attainment of the aim in view and the percentage of production which may be distilled has been increased to 20 % for all producers by Regulation (EEC) No 2328 / 81 ; Whereas the situation on the table wine market in Greece continues , at present, to be such as led to the decision to undertake distillation in that Member State pursuant to Article 15 of Regulation (EEC) No 337/79 Article 1 Notwithstanding the second subparagraph of Article 15 (2) of Regulation (EEC) No 337/79 , the figure "20 % " laid down in Article 1 (2) of Regula ­ tion (EEC) No 1144/81 is hereby raised to "25 %" for the production of table wine obtained in Greece .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2 ) OJ No L 360 , 31 . 12 . 1980 , p . 18 . (3 ) OJ No L 120, 1 . 5 . 1981 , p . 1 . (4 ) OJ No L 230 , 14 . 8 . 1981 , p . 1 . ( 5 ) OJ No L 129 , 15 . 5 . 1981 , p . 54 .